Upon the first point, Wells, J. delivered the opinion of the court, orally.
The question presented, relates to the poAver of the court, over awards of referees, when said to be decided upon erroneous views of the law.
The referee, at the request of the defendant’s counsel, has furnished an exposition of the legal views, upon which he acted. But it is not made a part of the award, nor adverted to in it. There are no conditions, no alternatives in the award.
It is contended that the referee erred in relation to a position in laAV, in construing the contract betAveen the parties; and that that error has grievously injured the defendant.
That question of law, with the views of counsel upon it, has been fully presented to us. It seems to be a question of difficulty ; one concerning Avhich legal men might differ. Such questions must be submitted to some tribunal. The *520parties have established a tribunal of then- own to settle it. In giving power to the referee, there was no restriction, no reservation. His authority over the subject was supreme. Upon his decision, no tribunal known to the law, can sit in judgment. It was his to decide the law, as well as the fact.

Report accepted.

Whitmore, for plaintiff.